DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/23/2018, 6/26/2018, 8/19/2019, 10/29/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-21, 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0134051 (Huizenga) in view of US 8269376 (Elberbaum).

Regarding claim 1, Huizenga teaches a smart device (Fig. 2 lighting fixture that is controllable by wirelessly transferred signals thereby indicating a smart device) [0027, 0033] comprising: 

a first electrical lead extending from said faceplate (Fig. 2 shows the line-in 115 extending from cover plate);
 a second electrical lead extending from said faceplate (Fig. 2 shows the line-to-load 120 extending from cover plate);
 a contiguous path through said faceplate for electrical current to flow through said faceplate from said first electrical lead to said second electrical lead (Fig. 2 shows the path of adapted switch 205 comprises of a contiguous path through said switchbox on the cover plate for electrical current to flow through the cover plate from line-in 115 ie. first electrical lead to line-to-load 120 ie. second electrical lead);
 a sensor disposed on said contiguous path (Fig. 3 further shows the details of the adapted switch 205 which comprises the contiguous path with the sensor 305 disposed on the adapted switch 205) [0031-0032]; and 
a wireless transmitter in electrical communication with said sensor and configured to receive from said sensor a measure of an amount of current on said contiguous path (Fig. 3 further shows the details of the adapter 225 of the adapted switch 205 which comprises of the contiguous path having a communications interface 310) [0033];

	However, Huizenga does not teach the sensor to be a current sensor.
	However, Elberbaum teaches the sensor to be a current sensor (Fig. 1A shows current sensor 16 sensing the amount of current on the traveler lines traveler 1 and traveler 2 and determining the position of the switch 5) [Col 11 lines 26-40; Col 16 lines 25-29, lines 38-44]. 
	It would have been obvious to one with ordinary skill in the art to use a current sensor in order to sense the state of the connection of the first and second electrical lead thereby getting an input on the amount of power being supplied to the load in a given moment in order to ensure a more instantaneous load power control. 


Regarding claim 2, Huizenga teaches further comprising: a controller in electrical communication with said transmitter and said sensor (Fig. 2 controller 230) [0029],
 said controller configured to: operate said sensor to measure voltage fluctuation on said contiguous path [0032];
 provide said detected state based on the low voltage signal interruption to said transmitter [0032-0033]; and 
operate said transmitter to transmit information about the state of said mechanical switch, said state determined based upon said interrupted low voltage signal [0032-0033].

	However, Elberbaum teaches the sensor to be a current sensor (Fig. 1A shows current sensor 16 sensing the amount of current on the traveler lines traveler 1 and traveler 2 and determining the position of the switch 5) [Col 11 lines 26-40; Col 16 lines 25-29, lines 38-44]. 
	It would have been obvious to one with ordinary skill in the art to use a current sensor in order to sense the state of the connection of the first and second electrical lead thereby getting an input on the amount of power being supplied to the load in a given moment in order to ensure a more instantaneous load power control. 



Regarding claim 3, Huizenga teaches wherein said transmitted information is whether the state of said mechanical switch is open or closed [0033, 0039-0041].


Regarding claim 4, Huizenga teaches wherein said transmitted information is said state of the contiguous path in relation to the mechanical switch [0030, 0032-0033, 0038-0039].
	However, Huizenga does not teach the sensor to be a current sensor.
	However, Elberbaum teaches the sensor to be a current sensor (Fig. 1A shows current sensor 16 sensing the amount of current on the traveler lines traveler 1 and traveler 2 and determining the position of the switch 5) [Col 11 lines 26-40; Col 16 lines 25-29, lines 38-44]. 
	It would have been obvious to one with ordinary skill in the art to use a current sensor in order to sense the state of the connection of the first and second electrical lead thereby getting an 


Regarding claim 5, Huizenga teaches wherein said transmitted information is that said mechanical switch was toggled [0033, 0039-0041].


Regarding claim 6, Huizenga teaches wherein said smart device further comprises a power supply providing electrical power to one or more of said sensor, said transmitter, and said controller [0035].

Regarding claim 7, Huizenga teaches wherein said power supply is selected from the group consisting of: an electrochemical cell, a rechargeable electrochemical cell [0034].

Regarding claim 8, Huizenga teaches wherein said power supply comprises electronics configured to extract power from said power system [0035-0036].

Regarding claim 9, Huizenga teaches wherein said transmitter is configured to transmit said information about said state of said mechanical switch [0033].




Regarding claim 12, Huizenga teaches wherein said means for disabling said contiguous path is selected from the group consisting of: a second mechanical switch, a relay, and a triac (adapter 225 might further comprise a mechanical switch that is not shown which would be means for disabling the contiguous path) [0031].


Regarding claim 13, Huizenga teaches wherein said transmitter is a modular component (Fig. 3 communications interface 310).


Regarding claim 14, Huizenga teaches wherein said first electrical lead and said second electrical lead are configured such that when said faceplate is installed on a first mechanical switch of a plurality of mechanical switches wired together in a multi-way switching configuration [0031, 0035], said first electrical lead and said second electrical lead cause said contiguous path to provide an electric circuit in said power system regardless of the toggle state of any of said plurality of mechanical switches (Fig. 3 shows that line-in 115 ie. first electrical lead and line-to-load 120 ie. second electrical lead cause the contiguous path to provide an electric circuit in the powersystem regardless of the toggle state of any of said plurality of mechanical switches).



Regarding claim 16, Huizenga teaches a method for operating a smart light with a conventional manual switch without loss of power (Fig. 3) [0025-0030] comprising:
 providing a light receptacle installed in a circuit including a mechanical switch having a toggle, said mechanical switch wired to a power system and said toggle toggling opening and closing a connection from a power source to said light receptacle (Fig. 2 shows switch 105 wired to power system coming from line-in 115 and alternatively opening and closing a connection from the power source to load device 110) [0025-0026, 0031]; 
providing a smart light installed in said light receptacle (Fig. 2-3 load 110 is the smart light installed) [0031, 0033]; 
providing an electrical switch faceplate (the cover plate comprises the electrical switch) [0021]comprising: 
a first electrical lead extending from said faceplate (Fig. 2 shows the line-in 115 extending from cover plate); 
a second electrical lead extending from said faceplate (Fig. 2 shows the line-to-load 120 extending from cover plate): 
a continuous path through said faceplate for electrical current to flow through said faceplate from said first electrical lead to said second electrical lead (Fig. 2 shows the path of adapted switch 205 comprises of a contiguous path through said switchbox on the cover plate for electrical current to flow through the cover plate from line-in 115 ie. first electrical lead to line-to-load 120 ie. second electrical lead); 

a wireless transmitter in electrical communication with said sensor (Fig. 3 further shows the details of the adapter 225 of the adapted switch 205 which comprises of the contiguous path having a communications interface 310) [0033]: and
 a controller operatively connected to said sensor and said wireless transmitter [0032-0033];
 installing said faceplate on said mechanical switch [0031] so that switch: 
said first electrical lead and said second electrical lead form a contiguous bypass circuit around said mechanical switch via said contiguous path (Fig. 2 shows the path of adapted switch 205 comprises of a contiguous path through said switchbox on the cover plate for electrical current to flow through the cover plate from line-in 115 ie. first electrical lead to line-to-load 120 ie. second electrical lead);
 said controller operating said sensor to sense an amount fluctuation of low voltage signal on said contiguous path [0039-0040];
 said controller converting said sensed fluctuation of low voltage signal into an indication of a detected state of said toggle [0040-0041]; 
said controller operating said transmitter to transmit said detected state to said smart light [0042]; and said smart light turning on or off in accordance with said transmitted detected state [0026, 0029-0031].
However, Huizenga does not teach the sensor to be a current sensor.

	It would have been obvious to one with ordinary skill in the art to use a current sensor in order to sense the state of the connection of the first and second electrical lead thereby getting an input on the amount of power being supplied to the load in a given moment in order to ensure a more instantaneous load power control. 

Regarding claim 17, Huizenga teaches further comprising: in said providing an electrical switch faceplate, said electrical switch faceplate further comprising a power supply providing electrical power to said sensor, said transmitter, and said controller [0031-0034].
	However, Huizenga does not teach the sensor to be a current sensor.
	However, Elberbaum teaches the sensor to be a current sensor (Fig. 1A shows current sensor 16 sensing the amount of current on the traveler lines traveler 1 and traveler 2 and determining the position of the switch 5) [Col 11 lines 26-40; Col 16 lines 25-29, lines 38-44]. 
	It would have been obvious to one with ordinary skill in the art to use a current sensor in order to sense the state of the connection of the first and second electrical lead thereby getting an input on the amount of power being supplied to the load in a given moment in order to ensure a more instantaneous load power control. 




 an electrochemical cell [0034]; 
a rechargeable electrochemical cell [0036]; and
 an AC/DC converter adapted to convert AC power in said circuit to DC power for said sensor, said transmitter, and said controller [0036].
	However, Huizenga does not teach the sensor to be a current sensor.
	However, Elberbaum teaches the sensor to be a current sensor (Fig. 1A shows current sensor 16 sensing the amount of current on the traveler lines traveler 1 and traveler 2 and determining the position of the switch 5) [Col 11 lines 26-40; Col 16 lines 25-29, lines 38-44]. 
	It would have been obvious to one with ordinary skill in the art to use a current sensor in order to sense the state of the connection of the first and second electrical lead thereby getting an input on the amount of power being supplied to the load in a given moment in order to ensure a more instantaneous load power control. 

Regarding claim 19, Huizenga teaches wherein said mechanical switch is the only mechanical switch of said circuit (Fig. 2 shows the switch 105).

Regarding claim 20, Huizenga teaches wherein said mechanical switch is a first switch in a plurality of switches wired in a multi-way switching configuration of said circuit [0020, 0032].





Regarding claim 31, Huizenga teaches smart lighting system comprising: a smart light installed in a lighting receptacle (Fig. 2-3) [0025-0030]: 
a mechanical switch wired to a power system and alternatively opening and closing a connection from a power source to said smart light (Fig. 2 shows switch 105 wired to power system coming from line-in 115 and alternatively opening and closing a connection from the power source to load device 110) [0025-0026, 0031];
 a faceplate installed on a mechanical switch (the cover plate comprises the electrical switch) [0021], said faceplate comprising:
a first electrical lead extending from said faceplate (Fig. 2 shows the line-in 115 extending from cover plate); 
a second electrical lead extending from said faceplate (Fig. 2 shows the line-to-load 120 extending from cover plate);
a contiguous path through said faceplate for electrical current to flow through said faceplate from said first electrical lead to said second electrical lead (Fig. 2 shows the path of adapted switch 205 comprises of a contiguous path through said switchbox on the cover plate for electrical current to flow through the cover plate from line-in 115 ie. first electrical lead to line-to-load 120 ie. second electrical lead);  

 wherein said contiguous path connects said power source to said smart light via said First electrical lead and said second electrical lead (Fig. 2 shows the contiguous path connects power source to load device 110 via line-in 115 ie. first electrical lead and line-to-load 120 ie. second electrical lead).
	However, Huizenga does not teach the sensor to be a current sensor.
	However, Elberbaum teaches the sensor to be a current sensor (Fig. 1A shows current sensor 16 sensing the amount of current on the traveler lines traveler 1 and traveler 2 and determining the position of the switch 5) [Col 11 lines 26-40; Col 16 lines 25-29, lines 38-44]. 
	It would have been obvious to one with ordinary skill in the art to use a current sensor in order to sense the state of the connection of the first and second electrical lead thereby getting an input on the amount of power being supplied to the load in a given moment in order to ensure a more instantaneous load power control. 


Regarding claim 32, Huizenga teaches further comprising: a controller in electrical communication with said transmitter and said sensor (Fig. 2 controller 230) [0029],
 said controller configured to: operate said sensor to measure voltage fluctuation on said contiguous path [0032];

operate said transmitter to transmit information about the state of said mechanical switch, said state determined based upon said interrupted low voltage signal [0032-0033].
	However, Huizenga does not teach the sensor to be a current sensor.
	However, Elberbaum teaches the sensor to be a current sensor (Fig. 1A shows current sensor 16 sensing the amount of current on the traveler lines traveler 1 and traveler 2 and determining the position of the switch 5) [Col 11 lines 26-40; Col 16 lines 25-29, lines 38-44]. 
	It would have been obvious to one with ordinary skill in the art to use a current sensor in order to sense the state of the connection of the first and second electrical lead thereby getting an input on the amount of power being supplied to the load in a given moment in order to ensure a more instantaneous load power control. 

Regarding claim 33, Huizenga teaches further comprising a power supply providing electrical power to one or more of said transmitter and said controller [0035].

Regarding claim 34, Huizenga teaches further comprising a means for disabling said contiguous path, said means selected from the group consisting of: a separate mechanical switch, a relay, and a triac (adapter 225 might further comprise a mechanical switch that is not shown which would be means for disabling the contiguous path) [0031].





Response to Arguments
Applicant’s arguments with respect to claim(s) 02/01/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696.  The examiner can normally be reached on Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836